     Case 3:20-cv-00420-K-BH Document 6 Filed 02/24/20                             Page 1 of 3 PageID 16



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

ALEXANDER A. WILLIAMS,                                     )
    ID # 19042243,                                         )
           Plaintiff,                                      )
vs.                                                        )    No. 3:20-CV-0420-K-BH
                                                           )
IRVING CITY DOG POUND,                                     )
          Defendant.                                       )    Referred to U.S. Magistrate Judge1

                     FINDINGS, CONCLUSIONS, AND RECOMMENDATION

           Based on the relevant filings and applicable law, the pro se prisoner plaintiff’s complaint

should be DISMISSED as malicious.

                                               I. BACKGROUND

          Alexander Williams (Plaintiff), an inmate in the Dallas County Jail/Lew Sterrett Justice

Center, sues the Irving City Dog Pound under 42 U.S.C. § 1983. (doc. 3 at 1, 3.)2 He alleges that

on August 8, 2019, Irving Police took his dog to the dog pound. (Id. at 4, 6.) He was told he had

seven to ten days to pick up his dog before it was adopted out; he was not told that the dog was in

danger. (Id.) He attempted to retrieve his dog on August 14, 2019, but was unable to find him. (Id.)

A week later, he received a call from the dog pound and was told that the dog was put down because

it wouldn’t get in a cage. (Id.) Plaintiff seeks to recover for his pain and suffering. (Id.) He

previously filed another lawsuit against the same defendant that duplicates or raises the same claims

as this lawsuit, and it remains pending. See Williams v. Dallas Police Officer et al., 3:19-CV-3046-

B (N.D. Tex. Dec. 20, 2019), doc. 3 at 1, 3, 4-5. No process has issued in this case.




1
    By Special Order No. 3-251, this pro se prisoner case has been automatically referred for full case management.
2
   Citations to the record refer to the CM/ECF system page number at the top of each page rather than the page numbers
at the bottom of each filing.
  Case 3:20-cv-00420-K-BH Document 6 Filed 02/24/20                     Page 2 of 3 PageID 17



                               II. PRELIMINARY SCREENING

       Plaintiff is a prisoner who has been permitted to proceed in forma pauperis. As a prisoner

seeking redress from an officer or employee of a governmental entity, his complaint is subject to

preliminary screening pursuant to 28 U.S.C. § 1915A. See Martin v. Scott, 156 F.3d 578, 579-80

(5th Cir. 1998) (per curiam). Because he is proceeding in forma pauperis, his complaint is also sub-

ject to screening under § 1915(e)(2). Both § 1915(e)(2)(B) and § 1915A(b) provide for sua sponte

dismissal of the complaint, or any portion thereof, if the Court finds it is frivolous or malicious, if

it fails to state a claim upon which relief may be granted, or if it seeks monetary relief against a

defendant who is immune from such relief.

       The Fifth Circuit “has held that it is ‘malicious’ for a prisoner proceeding in forma pauperis

to file a lawsuit that duplicates the allegations of another pending federal action by the same

plaintiff.” Chambers v. Stalder, 999 F.2d 1580 (5th Cir. 1993) (per curiam) (Table, text on

Westlaw) (quoting Pittman v. Moore, 980 F.2d 994, 995 (5th Cir. 1993)); see also Humphrey v.

Luna, 59 F.3d 1242 (5th Cir. 1995) (per curiam) (Table; text on Westlaw) (finding it is malicious

for a pauper to file successive duplicative suits in forma pauperis) (citing Pittman, 980 F.2d at 995

(pending lawsuits) and Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988) (previous lawsuits)).

A complaint that duplicates claims asserted in an earlier case may be deemed malicious and subject

to summary dismissal. See Pittman, 980 F.2d at 995.

       Here, Plaintiff filed a prior action against the same defendant asserting the same claims as

in this case. This action should therefore be summarily dismissed as malicious without prejudice

to the prosecution of his prior pending lawsuit. See Lewis v. Sec’y of Pub. Safety and Corr., 508 F.

App’x 341, 344 (5th Cir. 2013) (dismissal of duplicative claim should be without prejudice to


                                                  2
     Case 3:20-cv-00420-K-BH Document 6 Filed 02/24/20                                  Page 3 of 3 PageID 18



prosecution of the claim in the other currently pending case) (citing Chambers, 999 F.2d at 1580).

                                            III. RECOMMENDATION

          Plaintiff’s complaint should be DISMISSED as malicious under 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A(b), but the dismissal should be without prejudice to his prosecution of his prior pending

lawsuit, Williams v. Dallas Police Officer et al., 3:19-CV-3046-B (N.D. Tex. Dec. 20, 2019). This

dismissal will count as a “strike” or “prior occasion” within the meaning 28 U.S.C. § 1915(g).3

          SIGNED this 24th day of February, 2020.

                                                                     ___________________________________
                                                                     IRMA CARRILLO RAMIREZ
                                                                     UNITED STATES MAGISTRATE JUDGE

                                  INSTRUCTIONS FOR SERVICE AND
                                NOTICE OF RIGHT TO APPEAL/OBJECT

        A copy of these findings, conclusions and recommendation shall be served on all parties in
the manner provided by law. Any party who objects to any part of these findings, conclusions and
recommendation must file specific written objections within 14 days after being served with a copy.
See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). In order to be specific, an objection must identify
the specific finding or recommendation to which objection is made, state the basis for the objection,
and specify the place in the magistrate judge’s findings, conclusions and recommendation where the
disputed determination is found. An objection that merely incorporates by reference or refers to the
briefing before the magistrate judge is not specific. Failure to file specific written objections will
bar the aggrieved party from appealing the factual findings and legal conclusions of the magistrate
judge that are accepted or adopted by the district court, except upon grounds of plain error. See
Douglass v. United Servs. Automobile Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).

                                                                     ___________________________________
                                                                     IRMA CARRILLO RAMIREZ
                                                                     UNITED STATES MAGISTRATE JUDGE


3
    Section1915(g), which is commonly known as the “three-strikes” provision, provides:

          In no event shall a prisoner bring a civil action or appeal a judgment in a civil action or proceeding
          under this section, if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
          any facility, brought an action or appeal in a court of the United States that was dismissed on the
          grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless
          the prisoner is under imminent danger of serious physical injury.

                                                              3
